                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

SAGINAW TOWNSHIP POLICE
DEPARTMENT, et al.,

                       Plaintiffs,                            Case. No. 20-10100

v.                                                            Honorable Thomas L. Ludington
                                                              Magistrate Judge Patricia T. Morris
AIRRICK BEY,

                  Defendant.
__________________________________________/

     ORDER ADOPTING REPORT & RECOMMENDATION AND DISMISSING CASE

        Defendant Airrick Bey is being prosecuted in state court for ordinance violations. ECF No.

1 at PageID.59. He has sought to remove that action to this Court. ECF No. 1. The matter was

referred to Magistrate Judge Patricia Morris. ECF No. 4. On February 25, 2020, Judge Morris

issued her report, concluding that the Court lacks jurisdiction and recommending dismissal of the

case. ECF No. 7. If this recommendation is accepted, it moots Defendant’s application to proceed

in forma pauperis (“IFP”). ECF No. 2.

        Although the magistrate judge’s report states that the parties to this action could object to

and seek review of the recommendation within fourteen days of service of the report, neither party

timely filed any objections. The election not to file objections to the magistrate judge’s report

releases the Court from its duty to independently review the record. Thomas v. Arn, 474 U.S. 140,

149 (1985). The failure to file objections to the report and recommendation waives any further

right to appeal. Id.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation, ECF

No. 7, is ADOPTED.
      It is further ORDERED that the case is DISMISSED and Plaintiff’s IFP application is

DENIED as moot.


Dated: March 13, 2020                                                     s/Thomas L. Ludington
                                                                          THOMAS L. LUDINGTON
                                                                          United States District Judge


                                           PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was served
                   upon Airrick Bey, 823 North Mason Street, Saginaw, MI 48602 by first
                   class U.S. mail on March 13, 2020.

                                                    s/Kelly Winslow
                                                    KELLY WINSLOW, Case Manager




                                                       -2-
